haDETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 

Response to Applicant’s Remarks
Applicant argument/remarks made in the Amendment filed on 05/16/2022 have been fully considered but were not found to be persuasive. Claims 1, 12, and 20 have been amended. Claims 3, 4, 14, and 15 are canceled. Claims 22-25 are new. Claims 1, 2, 5-10, 12, 13, and 16-25 are pending in the present application, with Claims 1, 12, and 20 being in independent form.

In response to Applicant’s argument made in page 1-2 recites “Applicant respectfully disagrees because merely generating metadata is not equivalent to construction specifications that include a deliverable file format, conditions for delivery, and file delivery routes through a network to a delivery endpoint. Indeed, the Office Action fails to cite any portion of Gilder (or Molinie, Banaugh, or Annadurai) that discloses metadata including conditions for delivery and file delivery routes through a network to a delivery endpoint”
Examiner respectfully disagrees with Applicant based on the teachings of Gilder in paragraph [0013] recites: “Metadata is data about data. An item of metadata may describe an individual datum, or content item, or a collection of data including multiple content items. Metadata is used to facilitate the understanding, use and management of data ... as is known by those skilled in computer graphics, it is often easier and more convenient to generate bitmap images dynamically from metadata.”  
Therefore, Examiner interprets that metadata is equivalent to construction specifications that include a deliverable file format, conditions for delivery, because deliverable payments of checks may be in bitmap image format generated from metadata.

 Furthermore, with respect to Applicant’s argument in page 2 recited: “Each of Claims 1, 12, and 20 recites, in one form or another: transporting the merged file and an acknowledgement file over the network via one or more of the file delivery routes of the construction specifications to the delivery endpoint to complete the data retrieval request. (emphasis added) Page 7 of the Office Action acknowledges that Gilder fails to disclose such a feature and cites Banaugh' s disclosure of an acknowledgement file. However, Applicant respectfully submits that the Office Action fails to consider the claim recitations emphasized above”
Examiner respectfully disagrees with Applicant’s argument above based on the paragraph [0054] of Gilder recites:
“The GUID value can be printed and found on the front of the IRD in the Check 21 "optional data field" location where it was placed during the DOC IRD generation process. The EPS system could check the GUID as input by the teller to acknowledge that a single, valid IRD was available for deposit (blocking attempts by unscrupulous payees to print and then deposit multiple IRDs) or consequently warning the teller not to accept the IRD because it was either an invalid GUID (for fraudulently self-created IRDs) or if the payment has already been deposited or verified.” 
Accordingly, Gilder teaches a method of validating the deposit or payment using GUID.

With respect to the amendment made to the claims, a new 35 USC §103 rejection has been issued to address the change to the scope of previous claim limitations. Therefore, this office action is based on a new ground of rejection. Applicant is advised to review detailed mapping of claim limitations to the relevant sections below.

Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 9, 10, 12, 17, 20, 23, are rejected under 35 U.S.C. 103 as being unpatentable over Gilder et al. US 2008/0086420 hereinafter, Gilder in view of Molinie et al., US 2008/0021952, hereinafter Molinie.

As per claim 1. (Currently Amended) As per Claim 1, (Currently Amended) A system for generating customized deliverable files based on variable data injection, the system comprising: (With respect to claim 1, Gilder discloses) a memory device with computer-readable program code stored thereon; a communication device connected to a network; and a processing device, wherein the processing device is configured to execute the computer-readable program code to: receive a data retrieval request comprising: (Gilder in paragraph [0073] teaches a method of configuring ATM network system (i.e., “a communication device connected to a network”), which can pull the digitally originated check (i.e., “receive a data retrieval request”) into BOFD (Bank of First Deposit). Gilder [0073] lines 22-28: “determine the amount and account data. ATM networks could simply "pull" the DOC into the BOFD via barcode scanning. The ATM network (different from the bank) is motivated to clear the check since a new fee could be charged for the convenience. ATM machines can scan the PDF417 barcode on the enhanced DOC IRD to facilitate the auto deposit of a DOC at the ATM machine.”)

to construct, based on construction specifications, a deliverable file format for a requesting entity device and a delivery endpoint, wherein the construction specifications comprise the deliverable file format, conditions for delivery, (Gilder in paragraph [0013] discloses a step for dynamically constructing a bitmap from metadata (i.e., “construction specifications” as claimed). Gilder [0013] lines 9-16: “The concept of “generating a bitmap from metadata” is foreign to banks, but common in the computer graphics industry ... as is known by those skilled in computer graphics, it is often easier and more convenient to generate bitmap images dynamically from metadata.”)

and file delivery routes through the network to the delivery endpoint; (Gilder in paragraph [0016] and [0025] disclose configuring a delivery system processing a digitally originated check (DOC) with globally unique identifier (GUID) for tracking (i.e., “file delivery routes through the network” as claimed) (Gilder [0016]: “a globally unique identifier, tracking information, and security information, storing the metadata, performing one or more of immediately notifying a payee of the metadata and notifying the payee at a later time, authenticating the payee, and clearing the digitally originated check through one of paper and electronic clearing methods associated with existing Check 21 clearing systems”  Gilder [0025] “FIG. 6 is a flowchart of a DOC delivery system according to an exemplary embodiment of the present invention”)

and a trigger file component comprising a control file to initiate the tasks to construct the deliverable file format; pull the one or more image files from the image file database based on the data retrieval request; inject the file drop component and the trigger file component into a file construction engine configured to construct a merged file from the one or more image files in the deliverable file format based on the construction specifications and the delivery endpoint; (Gilder in paragraph [0018] and [0090] teaches a method of digitally creating a check wherein the metadata file comprises a payment instruction (i.e., “configured to construct a merged file from”), a globally unique identifier, tracking information and wherein the metadata file is stored, accessed, and modified (i.e., “inject the file drop component”) electronically. Gilder [0018]: digitally originated check is created without an original paper check, wherein the metadata file comprises a payment instruction, a globally unique identifier, tracking information, and security information, and wherein the metadata file is stored, accessed, and modified electronically in a data storage device) Gilder [0090] lines 11-16: “Sales receipts can also be merged using the DOC "file appending feature". This could allow merchants to easily receive checks as payments from customers, this is not a debit card, but a true check card that when swiped generates a DOC, with instructions to pay the merchant (added by POS terminal 172).”)

 construct and store a record for the requesting entity device, wherein the record comprises the construction specifications and the delivery endpoint; (Gilder in paragraph [0056] teaches that original metadata values (or the currently stored values) are retrieved from the EPS 66 and used to re-create the digital check (i.e., “construct and store a record for the requesting entity” as claimed) wherein Gilder in paragraph [0016] discloses that the metadata (i.e., “construction specifications”) comprises the payment instruction, a globally unique identifier, tracking information, and security information, storing the metadata, performing. Gilder [0016] lines 9-13: “wherein the digitally originated check is created without an original paper check, and wherein the metadata comprises the payment instruction, a globally unique identifier, tracking information, and security information, storing the metadata, performing. Gilder [0056] lines 5-14: “To accomplish this regeneration, the EPS 66 can use the teller supplied GUID value to lookup and retrieve the specific DOC metadata information that was stored in the DPF system. As these re-creation requests arrive at the DPF, the original metadata values (or the currently stored values) are retrieved from the EPS 66 and used to re-create the digital check file in X9 format for further image exchange processing. This electronic X9 file can then be sent or routed directly back to the BOFD 88 via a secure electronic link”

construct the merged file in the deliverable file format from the one or more image files based on the construction specifications and the delivery endpoint; (Gilder teaches a step for using image layer or image overlay technique to merge another image layer onto the top of existing DOC for including multiple endorsements if necessary (i.e., “based on the construction specifications and the delivery endpoint”). In another words, depending upon the delivery endpoints, one or more endorsements may be added to the existing DOC. Gilder [0086] lines 10-18: “DOCs can utilize the concept of an "image overlay" the EPS can add layers of digital stamping to the back of a check. This is not manipulation of the existing image, but instead generating each stamp in its own image layer one at a time by providing an "image overlay" layer on top of the existing DOC back of check image 146. ...  Other unique elements of this feature are the idea of having room for "more than one" signature when multiple endorsements are needed or used, such as a third-party check turned over at a store”)

transport the merged file and an acknowledgement file over the network via one or more of the file delivery routes of the construction specifications to the delivery endpoint to complete the data retrieval request, wherein the acknowledgement file is an executable file configured to be automatically transmitted back to the system based on the merged file being delivered to the delivery endpoint; (Gilder [0054] lines 14-24: “The GUID value can be printed and found on the front of the IRD in the Check 21 "optional data field" location where it was placed during the DOC IRD generation process. The EPS system could check the GUID as input by the teller to acknowledge that a single, valid IRD was available for deposit (blocking attempts by unscrupulous payees to print and then deposit multiple IRDs) or consequently warning the teller not to accept the IRD because it was either an invalid GUID (for fraudulently self-created IRDs) or if the payment has already been deposited or verified.”)

receive, from the delivery endpoint, the acknowledgement. file; pull the record during subsequent data retrieval requests by the requesting entity device, wherein the record at least partially determines the construction specifications for the subsequent data retrieval requests; (Gilder discloses a method of creating digital check out of DPF (Digital Payment File) (i.e., “construction specifications”) stored in the database (i.e., “pull the record during subsequent data retrieval”) and using tracking module to track various payments steps by recording data in the DPF. Gilder [0037] lines 11-14: “These instructions are stored in a database---e.g. a Digital Payment File (DPF). These digital instructions are used to create a perfect digital check,”
Gilder [0057] lines 10-12: “All of these concepts are based on the idea that the DOC is built around the metadata "instructions to pay" which are stored in the DPF, and the tracking module 108 which can track the various payment steps by recording data in the DPF.”)

construct, based on the record, additional merged files for the subsequent data retrieval requests; continuously update the record based on completed data retrieval requests and instructions from the requesting entity device associated with the record; provide, to the requesting entity device, the record; and receive, from the requesting entity device, updates to the record, wherein the updates comprise modifications to at least one of the construction specifications and the delivery endpoint. (Gilder teaches a step for using image layer or image overlay technique to merge another image layer onto the top of existing DOC (i.e., “additional merged files for the subsequent data retrieval requests” as claimed) for including multiple endorsements if necessary (i.e., “updates comprise modifications to at least one of the construction specifications and the delivery endpoint” as claimed). In another words, Gilder teaches, depending upon the delivery endpoints, one or more endorsements may be added to the existing DOC. Gilder [0086] lines 10-18: “DOCs can utilize the concept of an "image overlay" the EPS can add layers of digital stamping to the back of a check. This is not manipulation of the existing image, but instead generating each stamp in its own image layer one at a time by providing an "image overlay" layer on top of the existing DOC back of check image 146. ...  Other unique elements of this feature are the idea of having room for "more than one" signature when multiple endorsements are needed or used, such as a third-party check turned over at a store”)

With respect to claim 1, Gilder does not explicitly disclose a step for dropping a file component executing a process for identifying elements in the image file:
a file drop component comprising information identifying one or more image files stored in an image file database having an initial file format and executable code portions for performing tasks 
However, Molinie discloses a method of configuring drag-n-drop" operations to trigger/initiate parsing media, data files (i.e., “identifying one or more image files”) in an image file, representing physical entities and creates a virtual database or list in which the media may be saved and indexed from the database. (Molinie [0107] “After simple "drag-n-drop" operations to inform the media server of the directories where it has to look for the media among the equipment and directories with access authorized for the user, the media server module implemented on the terminal 100 parses all the media, data files representing physical entities.”)
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of Molinie into the system of Gilder for the advantageous purpose of providing enhanced service for automatically process data from digitally captured images and execute transaction without human intervention, resulting fast and cost-effective method to provide financial transaction services.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of Molinie into the system of Gilder for the advantageous purpose of enforcing enhanced security for each transaction by ensuring that a valid transaction has been processed and confirmed, which achieves security improvement on the service.

Claims 2, 5, 7, 8, 13, 16, 18, 19, 21, 22, 24, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Gilder in view of Molinie and further in view of Annadurai et al., US 2020/0045374, hereinafter Annadurai.

As per claim 2, (Original) The system of claim 1, (Gilder does not explicitly discloses) wherein the file construction engine is further configured to construct merged files in a plurality of customized deliverable file formats for a plurality of delivery endpoints based on the construction specifications injected into the file construction engine, wherein the plurality of customized deliverable file formats are generated from a format template configured for receiving the construction specifications, wherein the format template is transformed into at least one of the plurality of customized deliverable file formats upon receiving the construction specifications.  

However, Annadurai discloses a method of publishing a content based on a data structure (e.g., “construction specifications”) that informs the publishing content and a placeholder (e.g., “merged files in a plurality of customized deliverable file formats”) to provide a template (e.g., “injected into the file construction”) of what may be graphically presented and may accommodate the multiple versions or alternate content (e.g., “deliverable file formats”)
(Annadurai [0063] A content item 175 includes a data structure that informs the content publishing system 150 that multiple content is available for display within the content item 175. A placeholder may be used by the content publishing system 150 that provides a template of what may be graphically presented. The placeholder may then rely on a content flag associated with the content item 175 that indicates that multiple versions, or alternate content 170 is available.)

Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of Annadurai into the combined system of Gilder for the advantageous purpose of providing combining the image data with the converted differential data into combined image data because it accomplishes building a single target images based on collection of subsets of images in various type of format.

As per claim 3, (Cancelled)

As per claim 4, (Cancelled)

As per claim 5, (Original) The system of claim 1 further comprising (Gilder does not explicitly discloses) a request record component configured to assign tasks and inject data into the file construction engine for completion of the data retrieval request, wherein the request record component is configured to manage and store the construction specifications for a plurality of requesting entities. 
However, Annadurai discloses a method of publishing a content based on a data structure (e.g., “construction specifications”) that informs the publishing content and a placeholder (e.g., “assign tasks and inject data into the file construction engine”) to provide a template (e.g., “configured to manage and store the construction”) of what may be graphically presented and may accommodate the multiple versions or alternate content:
(Annadurai [0063] “A content item 175 includes a data structure that informs the content publishing system 150 that multiple content is available for display within the content item 175. A placeholder may be used by the content publishing system 150 that provides a template of what may be graphically presented. The placeholder may then rely on a content flag associated with the content item 175 that indicates that multiple versions, or alternate content 170 is available.”)
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of Annadurai into the combined system of Gilder for the advantageous purpose of providing combining the image data with the converted differential data into combined image data because it accomplishes building a single target images based on collection of subset of images in various types of formats.

As per claim 6, (Original) The system of claim 5, (Gilder disclose) wherein the file construction engine is configured to pull the one or more image files from the image file database in response to receiving an assigned task from the request record component, wherein the request record component generates the assigned task based on the data retrieval request. (Gilder [0060] “Thus, this further demonstrates that any items produced by the invention are built using a fully Check 21 compliant process from electronic metadata (instructions to pay) stored in a database (DPF) instead of scanning paper or existing check image data. Since DOCs clear through system as digitally originated, they do not need Item Processing (sorting, imaging, etc.) to be cleared. All of the info needed to clear or process a check is stored in the DPF, therefore the DOC can be forwarded onto the Fed network or the clearing bank automatically by the receiver (BOFD) or any independent Check 21 image service which performs the Electronic Payments Clearing House functions (EPCH).”)

As per claim 7, (Original) The system of claim 1, (Gilder does not explicitly disclose) wherein the processing device is further configured to execute the computer-readable program code to map and route a delivery pathway based on the data retrieval request and the construction specifications for the requesting entity device to reduce a resource draw required for transporting the merged file to the delivery endpoint.  
However, Annadurai discloses a method of map and route a delivery pathway based on the construction specifications for the requesting entity device: (See Annadurai FIG. 1C element 180a, 180b, 180n for “map and route a delivery pathway based on the data retrieval request”)
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of Annadurai into the combined system of Gilder for the advantageous purpose of generating device specific data format package to support various hardware platforms such as PC and/or handheld devices to ensure proper delivery service of information to the client.

As per claim 8, (Previously Presented) The system of claim 1, (Gilder does not explicitly disclose) wherein the record comprises file format preferences and preferred file delivery routes for the requesting entity device based on previous data retrieval requests.    
However, Annadurai discloses a method of using content repositories for available contents to store suitable repository of content (i.e., “file format preferences and preferred file”) and some or all of the entities may have their own separate and distinct content repositories (i.e., “entity device based”).
(Annadurai [0044] “Data describing the available contents 170 may be stored in a suitable repository 178 of contents 170, such as a database or file system. Depending on the embodiment, the content repository 178 may or may not be part of the content publishing system 150. Moreover, in some embodiments, there may be multiple content repositories 178. For instance, the content distributor may publish content items 175 to multiple sites 180, some or all of which may be hosted by different entities (e.g., service providers, web portals, etc.). Some or all of the entities may have their own separate and distinct content repositories 178 to which the content distributor has access. Or, different content providers may have their own content repositories 178.”)
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of Annadurai into the combined system of Gilder for the advantageous purpose of providing a content repository to store suitable repository of content and support various types of devices to meet user expectations.

As per claim 9, (Original) The system of claim 1 further comprising a midrange server, the midrange server (Gilder discloses) including the image file database for providing the one or more image files to the file construction engine.  (Gilder [0060] “The regenerated image and data values can be generated directly from the EPS 66 and sent back to the bank of first deposit in a standard X9.180 Cash Letter File for further image exchange processing. Thus, this further demonstrates that any items produced by the invention are built using a fully Check 21 compliant process from electronic metadata (instructions to pay) stored in a database (DPF) instead of scanning paper or existing check image data. Since DOCs clear through system as digitally originated, they do not need Item Processing (sorting, imaging, etc.) to be cleared. All of the info needed to clear or process a check is stored in the DPF, therefore the DOC can be forwarded onto the Fed network or the clearing bank automatically by the receiver (BOFD) or any independent Check 21 image service which performs the Electronic Payments Clearing House functions (EPCH)”)

As per claim 10, (Original) The system of claim 1, (Gilder discloses) wherein the merged file is an image replacement document, the merged file comprising an image component comprising the one or more image files and a data component comprising information associated with each of the one or more image files. (Gilder [0051] “Note that the DOC check front or back image can be generated in many resolution levels (measured as dots per inch or dpi) which are independent of the chosen bitmap format, such as JPEG, TIFF, PNG, or the like. Second, a DOC image can include optional items which inform and instruct the payee as well as the depositing or clearing bank about the specific payment. Examples of this include merging a "human digitized signature" as the authorized signature directly into the front or back image of the check, even though the paperless Check 21 item was never printed or physically signed (this is accomplished under the e-signature laws using an optional and independent image layer integrated into the Check 21 image) including the statement of "Signature on File". Note that a true, personalized "digitized signature" feature is enabled when the payor or payee has uploaded samples of their human signature or other handwriting samples (e.g., "John Q Public" as their authorized signature) into the EPS.”)

As per claim 11.  (Cancelled)

As per claim 12, (Currently Amended) A computer program product for generating customized deliverable files based on variable data injection, wherein the computer program product comprises a non-transitory computer-readable medium comprising computer-readable instructions, the computer-readable instructions, when executed by a processing device, cause the processing device to: receive a data retrieval request comprising: a file drop component comprising information identifying one or more image files stored in an image file database having an initial file format and executable code portions for performing tasks to construct, based on construction specifications, a deliverable file format for a requesting entity device and a delivery endpoint, wherein the construction specifications comprise the deliverable file, conditions for delivery, and file delivery routes through a network to the delivery endpoint; and a trigger file component comprising a control file to initiate the tasks to construct the deliverable file format; pull the one or more image files from the image file database based on the data retrieval request; inject the file drop component and the trigger file component into a file construction engine configured to construct a merged file from the one or more image files in the deliverable file format based on the construction specifications and the delivery endpoint; construct and store a record for the requesting entity device, wherein the record comprises the construction specifications and the delivery endpoint; construct the merged file in the deliverable file format from the one or more image files based on the construction specifications and the delivery endpoint; transport the merged file and an acknowledgement file over the network via one or more of the file delivery routes of the construction specifications to the delivery endpoint to complete the data retrieval request, wherein the acknowledgement file is an executable file configured to be automatically transmitted back based on the merged file being delivered to the delivery endpoint; receive, from the delivery endpoint, the acknowledgement file;  pull the record during subsequent data retrieval requests by the requesting entity device, wherein the record at least partially determines the construction specifications for the subsequent data retrieval requests; construct, based on the record, additional merged files for the subsequent data retrieval requests; continuously update the record based on completed data retrieval requests and instructions from the requesting entity device associated with the record; provide, to the requesting entity device, the record; and receive, from the requesting entity device, updates to the record, wherein the updates comprise modifications to at least one of the construction specifications and the delivery endpoint.  

Claims 12 is analogous to claim 1 and is rejected under the same rationale as indicated above.

As per claim 13, (Original) The computer program product of claim 12, wherein the file construction engine is further configured to construct merged files in a plurality of customized deliverable file formats for a plurality of delivery endpoints based on the construction specifications injected into the file construction engine, wherein the plurality of customized deliverable file formats are generated from a format template configured for receiving the construction specifications, wherein the format template is transformed into at least one of the plurality of customized deliverable file formats upon receiving the construction specifications.  

Claims 13 is analogous to claim 2 and is rejected under the same rationale as indicated above.

As per claim 14, (Cancelled) 
 
As per claim 15, (Cancelled) 

As per claim 16, (Original) The computer program product of claim 12 further comprising a request record component configured to assign tasks and inject data into the file construction engine for completion of the data retrieval request, wherein the request record component is configured to manage and store the construction specifications for a plurality of requesting entities.  

Claims 16 is analogous to claim 5 and is rejected under the same rationale as indicated above.

As per claim 17, (Original) The computer program product of claim 16, wherein the file construction engine is configured to pull the one or more image files from the image file database in response to receiving an assigned task from the request record component, wherein the request record component generates the assigned task based on the data retrieval request.  

Claims 17 is analogous to claim 6 and is rejected under the same rationale as indicated above.

As per claim 18, (Previously Presented) The computer program product of claim 12, wherein the computer-readable instructions, when executed by the processing device, cause the processing device to map and route a delivery pathway based on the data retrieval request and the construction specifications for the requesting entity device to reduce a resource draw required for transporting the merged file to the delivery endpoint.   

Claims 18 is analogous to claim 7 and is rejected under the same rationale as indicated above.

As per claim 19, (Previously Presented) The computer program product of claim 12, wherein the record comprises file format preferences and preferred file delivery routes for the requesting entity device based on previous data retrieval requests.  

Claims 19 is analogous to claim 8 and is rejected under the same rationale as indicated above.

As per claim 20, (Currently Amended) A computer-implemented method for generating customized deliverable files based on variable data injection, the computer-implemented method comprising: receiving a data retrieval request comprising: a file drop component comprising information identifying one or more image files stored in an image file database having an initial file format and executable code portions for performing tasks to construct, based on construction specifications, a deliverable file format for a requesting entity device and a delivery endpoint, wherein the construction specifications comprise the deliverable file format, conditions for delivery, and file delivery routes through a network to the delivery endpoint; and a trigger file component comprising a control file to initiate the tasks to construct the deliverable file format; pulling the one or more image files from the image file database based on the data retrieval request; injecting the file drop component and the trigger file component into a file construction engine configured to construct a merged file from the one or more image files in the deliverable file format based on the construction specifications and the delivery endpoint; constructing and storing a record for the requesting entity device, wherein the record comprises the construction specifications and the delivery endpoint; constructing the merged file in the deliverable file format from the one or more image files based on the construction specifications and the delivery endpoint; transporting the merged file and an acknowledgement file over [[a]] the network via one or more of the file delivery routes of the construction specifications to the delivery endpoint to complete the data retrieval request, wherein the acknowledgement file is an executable file configured to be automatically transmitted back based on the merged file being delivered to the delivery endpoint; [[and]] receiving, from the delivery endpoint, the acknowledgement file; pulling the record during subsequent data retrieval requests by the requesting entity device, wherein the record at least partially determines the construction specifications for the subsequent data retrieval requests; constructing, based on the record, additional merged files for the subsequent data retrieval requests; continuously updating the record based on completed data retrieval requests and instructions from the requesting entity device associated with the record; providing, to the requesting entity device, the record; and receiving, from the requesting entity device, updates to the record, wherein the updates comprise modifications to at least one of the construction specifications and the delivery endpoint.  
    
Claims 20 is analogous to claim 1 and is rejected under the same rationale as indicated above.

As per claim 21, (Previously Presented) The computer-implemented method of claim 20, wherein the file construction engine is further configured to construct merged files in a plurality of customized deliverable file formats for a plurality of delivery endpoints based on the construction specifications injected into the file construction engine, wherein the plurality of customized deliverable file formats are generated from a format template configured for receiving the construction specifications, wherein the format template is transformed into at least one of the plurality of customized deliverable file formats upon receiving the construction specifications.  

Claims 21 is analogous to claim 2 and is rejected under the same rationale as indicated above.

As per Claim 22, (New) The computer-implemented method of claim 20, comprising: assigning tasks and injecting data, with a request record component, into the file construction engine for completion of the data retrieval request; and managing and storing, with the request record component, the construction specifications for a plurality of requesting entities.  

Claims 22 is analogous to claim 5 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per Claim 23, (New) The computer-implemented method of claim 22, comprising pulling, with the file construction engine, the one or more image files from the image file database in response to receiving an assigned task from the request record component, wherein the request record component generates the assigned task based on the data retrieval request. 

Claims 23 is analogous to claim 6 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.
 
As per Claim 24, (New) The computer-implemented method of claim 20, comprising mapping and routing a delivery pathway based on the data retrieval request and the construction specifications for the requesting entity device to reduce a resource draw required for transporting the merged file to the delivery endpoint. 

Claims 24 is analogous to claim 7 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.
 
As per Claim 25, (New) The computer-implemented method of claim 20, wherein the record comprises file format preferences and preferred file delivery routes for the requesting entity device based on previous data retrieval requests.  

Claims 25 is analogous to claim 8 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

Pertinent Prior Art
The following are prior art references made of record but not currently relied upon:
PARALLEL TRANSFORMATION OF FILES (Coleman, US 2009/0276448): Disclosed efficient method for parallel transformation of files where a plurality of transformation nodes are configured to transform the plurality of file portions independently and in parallel, and a collector node configured to collect the plurality of transformed file portions and combine the plurality of transformed file portions into a single combined file based on header information associated with each of the plurality of file portions


Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONGSUH PARK whose telephone number is (408)918-7574.  The examiner can normally be reached on Monday - Friday 8:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978 EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHONGSUH PARK/Examiner, Art Unit 2154 
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154